Case: 10-50876     Document: 00511526999         Page: 1     Date Filed: 06/30/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 30, 2011
                                     No. 10-50876
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JULIAN DOMINGUEZ-NAVARRETE, also known as Julian Dominguez-
Narette,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-1464-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        Julian Dominguez-Navarrete appeals the 57-month within-guidelines
sentence imposed following his guilty plea conviction for illegal reentry into the
United States after removal. He argues that the sentence is substantively
unreasonable; that the advisory guidelines range is too severe and fails to
account for his cultural assimilation; that U.S.S.G. § 2L1.2 gives too much
weight to his prior convictions, effectively double counting his criminal record;


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50876    Document: 00511526999       Page: 2    Date Filed: 06/30/2011

                                   No. 10-50876

that he reentered the United States to be with his family; and that his offense
is merely an international trespass.
      Because Dominguez-Navarrete did not argue that the sentence was
substantively unreasonable in the district court, review is limited to plain error.
See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). To show plain
error, he must show a forfeited error that is clear or obvious and that affects his
substantial rights. See Puckett v. United States, 129 S. Ct. 1423, 1429 (2009).
If he makes such a showing, this court has the discretion to correct the error but
only if it seriously affects the fairness, integrity, or public reputation of judicial
proceedings. Id.
      Regardless of whether we review for plain error or for abuse of discretion,
we conclude that the sentence imposed by the district court was not
substantively unreasonable. The sentencing transcript reflects that the district
court considered Dominguez-Navarrete’s arguments for a lower sentence but
ultimately determined that a 57-month within-guidelines sentence was
appropriate. His “double counting” argument is foreclosed. See United States
v. Duarte, 569 F.3d 528, 529-30 (5th Cir.), cert. denied, 130 S. Ct. 378 (2009). His
remaining arguments are           insufficient   to rebut    the presumption         of
reasonableness. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010); see
also United States v. Lopez-Velasquez, 526 F.3d 804, 807 (5th Cir. 2008) (stating
that sentencing court may consider cultural assimilation but is not required to
accord it dispositive weight); United States v. Gomez-Herrera, 523 F.3d 554,
565-66 (5th Cir. 2008) (same); United States v. Aguirre-Villa, 460 F.3d 681, 683
(5th Cir. 2006) (rejecting argument for lesser sentence because illegal reentry
was merely an “international trespass”).
      AFFIRMED.




                                          2